STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0715
VERSUS

MARK E. SPICER, JR. AUGUST 29, 2022
In Re: Mark E. Spicer, Jr, applying for supervisory writs,

22nd Judicial District Court, Parish of St. Tammany,
No. 3932-F-2019.

 

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, JJ.
WRIT DENIED.

JMM
PMC

Holdridge, J., concurs. The defense may re-urge the motion
for change of venue at trial if it becomes apparent that the
district court cannot impanel a jury that appears to be
impartial.

COURT OF APPEAL, FIRST CIRCUIT

Asn!)

DEPUTY CLERK OF COURT
FOR THE COURT